      Case: 1:19-cv-01036-DAP Doc #: 25 Filed: 08/13/19 1 of 1. PageID #: 175



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHEN COTTRELL, on behalf of                      )
himself and others similarly situated,              )   Case No. 1:19-Cv-01036-DAP
                                                    )
               Plaintiff,                           )   Judge Dan Aaron Polster
                                                    )
       vs.                                          )
                                                    )
                                                    )
PCC AIRFOILS, INC,                                  )
                                                    )
               Defendant.                           )


      [PROPOSED] ORDER GRANTING CONDITIONAL CERTIFICATION AND
                   APPROVING NOTICE AND CONSENT

       For good cause shown, the Parties' Joint Stipulation to Pre-Certification Conditional

Class Certification and Court-Supervised Notice to Potential Opt-In Plaintiffs Pursuant to 29

U.S.C. § 216(b) is GRANTED.

       The Court APPROVES the Notice of Collective action Lawsuit and Consent to Join,

attached to the Parties’ Joint Stipulation as Exhibit A.

       IT IS SO ORDERED.


                                        s/ Dan Aaron Polster  8/13/2019
                                       ______________________________
                                       DAN AARON POLSTER
                                       UNITED STATES DISTRICT COURT
